United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Stuart, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0011
Issued: March 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 5, 2016 appellant filed a timely appeal from a July 27, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this claim.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee injury
causally related to the accepted February 22, 2016 employment incident.
FACTUAL HISTORY
On February 25, 2016 appellant, then a 38-year-old deportation officer, filed a traumatic
injury claim (Form CA-1) alleging that on February 22, 2016 he was handcuffing a noncompliant
1

5 U.S.C. § 8101 et seq.

subject when he fell on his knees and right elbow. He noted knee and right elbow abrasions.
Appellant did not stop work. No medical evidence was submitted with the claim.
In a development letter dated March 1, 2016, OWCP requested that appellant provide
factual and medical evidence in support of his claim. Appellant was provided 30 days to submit
the requested information.
On March 7, 2016 discharge instructions and patient education material from Martin
Health Systems, TMC Emergency room dated were received.
By decision dated April 6, 2016, OWCP denied appellant’s claim as the medical
component of fact of injury had not been established. It found that he had not established a medical
diagnosis causally related to the accepted employment incident.
On April 25, 2016 OWCP received appellant’s April 19, 2016 request for reconsideration.
In a March 7, 2016 Martin Health Systems provider report, Dr. Jonathan J. Polhemus, a
Board-certified family practitioner, noted appellant’s history of injury at work two weeks prior
and that he had experienced increasing right knee pain over the weekend while playing with his
children. Dr. Polhemus explained that appellant had not sustained any new injury since the
employment incident. Appellant’s physical examination findings were noted including right knee
tenderness to inferior bursa and mild tenderness to lateral collateral inferior insertion site “but no[t]
obviously with this injury.” X-rays of appellant’s right knee revealed no acute fracture, dislocation
or focal bone lesion. A right knee strain was diagnosed and a follow-up with an orthopedist was
recommended. A copy of the March 7, 2016 x-ray report was provided.
By decision dated July 27, 2016, OWCP modified the prior decision to reflect that
appellant had established a medical diagnosis, but denied the claim as the medical evidence of
record was insufficient to establish causal relationship between the diagnosed right knee condition
and the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4

2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit medical evidence to establish
that the employment incident caused a personal injury.5
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment incident. The opinion
of the physician must be based on a complete factual and medical background of the claimant,
must be one of reasonable medial certainty and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment
incident identified by the claimant.6
ANALYSIS
The Board finds that appellant has not established that his right knee strain was causally
related to the accepted February 22, 2016 employment incident.
OWCP accepted that the February 22, 2016 work incident occurred as alleged and that
appellant has been diagnosed with a right knee strain. It denied the claim, however, as the medical
evidence of record failed to establish causal relationship between the February 22, 2016
employment incident and the right knee condition.
In a March 7, 2016 medical report, Dr. Polhemus provided a history of injury similar to
appellant’s account of the work incident. He noted examination and x-ray findings and diagnosed
right knee strain. Dr. Polhemus however failed to provide a rationalized medical statement
explaining how appellant’s fall on February 22, 2016 physiologically caused his diagnosed
condition.7 This is important in light of the fact that appellant did not seek medical care for two
weeks after the incident and only sought medical care after experiencing increasing knee pain
while playing with his children. The Board has held that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.8 Accordingly, Dr. Polhemus’ March 7, 2016 medical report is of
limited probative value.

5

T.H., 59 ECAB 388 (2008).

6

See E.B., Docket No. 17-1862 (issued January 12, 2018).

7

C.S., Docket No. 17-1267 (issued December 18, 2017).

8
C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).

3

The diagnostic testing of record is of diminished probative value as this report does not
contain a physician’s opinion specifically addressing whether appellant’s employment incident
caused or aggravated a diagnosed medical condition.9
The other evidence of record, such as the discharge instructions and patient education
materials are of limited probative value as they are general in nature and not specific to appellant.10
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relationship.11 Appellant’s honest belief that the February 22,
2016 employment incident caused a right knee injury, however sincerely held, does not constitute
medical evidence necessary to establish causal relationship.12 As appellant has failed to provide a
rationalized medical opinion sufficient to establish causal relationship between his diagnosed
condition and the accepted February 22, 2016 employment incident, he has failed to meet his
burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his right
knee condition was causally related to the accepted February 22, 2016 employment incident.

9

S.A., Docket No. 16-1128 (issued November 24, 2017).

10

C.S., Docket No. 16-0880 (issued March 6, 2017).

11

D.D., 57 ECAB 734 (2006).

12

S.H., Docket No. 17-1447 (issued January 11, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated July 27, 2016 is affirmed.
Issued: March 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

